Case: 15-13242    Date Filed: 09/30/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13242
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:14-cr-00254-SCB-MAP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

SHAMORCUS BRANDAN NESBITT,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 30, 2016)

Before ED CARNES, Chief Judge, JORDAN, and JULIE CARNES, Circuit
Judges.

PER CURIAM:
               Case: 15-13242     Date Filed: 09/30/2016    Page: 2 of 3


      Police arrested Shamorcus Nesbitt in connection with the robbery of a

Tampa-area Little Caesar’s. A federal grand jury indicted him for several crimes,

including brandishing a firearm while committing a crime of violence, a violation

of 18 U.S.C. § 924(c)(1)(A)(ii). Nesbitt does not dispute that he robbed the Little

Caesar’s, or that he carried a gun while doing so. He argues only that the

government did not introduce evidence at trial from which the jury could

reasonably have found that he brandished a firearm during the robbery. The

testimony of Fandel Mulkey, who was managing the Little Caesar’s when the

robbery occurred, fatally undermines that argument.

      At Nesbitt’s trial, Mulkey testified that two masked men –– one wearing a

red hoodie –– broke into the restaurant shortly after it had closed for the night; that

the man in the red hoodie approached Mulkey and demanded that he turn over the

contents of the store’s safes; and that the man in the red hoodie held a gun in his

left hand during the robbery. Other evidence from the trial showed that Nesbitt

was the man in the red hoodie.

      Nesbitt contends that Mulkey’s testimony was insufficient to establish that

Nesbitt “brandished” the gun during the robbery because Mulkey never testified

that Nesbitt waved, swung, or flaunted the gun, or that he pointed the gun at

Mulkey. To brandish a firearm within the meaning of § 924, however, a person

need not wave, swing, flaunt, or point the firearm; he need only “display all or part


                                           2
               Case: 15-13242     Date Filed: 09/30/2016   Page: 3 of 3


of the firearm, or otherwise make the presence of the firearm known to another

person, in order to intimidate that person, regardless of whether the firearm is

directly visible to that person.” Id. § 924(c)(4).

      We must affirm a conviction if “the evidence, construed in the light most

favorable to the government, would permit the trier of fact to find the defendant

guilty beyond a reasonable doubt.” United States v. Farley, 607 F.3d 1294, 1333

(11th Cir. 2010). The jury could reasonably have credited Mulkey’s testimony and

concluded from it, beyond a reasonable doubt, that Nesbitt “display[ed] all or part

of the firearm” during the robbery “in order to intimidate” Mulkey. Accordingly,

Nesbitt’s conviction is AFFIRMED.




                                           3